Citation Nr: 1243860	
Decision Date: 12/27/12    Archive Date: 12/31/12

DOCKET NO.  10-33 877	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a temporary total evaluation under 38 C.F.R. § 4.29 from July 8, 2009 to August 18, 2009.

2.  Entitlement to a temporary total evaluation under 38 C.F.R. § 4.29 from September 23, 2009 to September 29, 2009.


REPRESENTATION

Veteran represented by:	Sam Richardson, Agent


ATTORNEY FOR THE BOARD

C. Kedem, Counsel

INTRODUCTION

The Veteran served on active duty from September 1974 to September 1977.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision by which the RO denied the benefits sought herein.


FINDINGS OF FACT

1.  From July 8, 2009 to August 18, 2009, the Veteran was not receiving hospital treatment or undergoing hospital observation for a service-connected disability.

2.  From September 23, 2009 to September 29, 2009, the Veteran was not receiving hospital treatment or undergoing hospital observation for a period in excess of 21 days.  


CONCLUSIONS OF LAW

1.  The criteria are not met for the assignment of a temporary total evaluation based on hospital treatment from July 8, 2009 to August 18, 2009.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.29 (2012). 

2.  The criteria are not met for the assignment of a temporary total evaluation based on hospital treatment from September 23, 2009 to September 29, 2009.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.29 (2012).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA) 

As provided for by VCAA, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ), in this case the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In this case, VCAA notice is not required because the issues presented involve claims that cannot be substantiated as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the evidence is dispositive the Board should deny the claim on the ground of the lack of legal merit or the lack of entitlement under the law); VAOPGCPREC 5-2004 (June 23, 2004) (VA is not required to provide notice of the information and evidence necessary to substantiate a claim where that claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit).  

Legal Criteria

A total disability rating will be assigned when it is established that one or more service-connected disabilities has required hospital treatment in a VA or an approved hospital for a period in excess of 21 days or hospital observation at VA expense for a service-connected disability for a period in excess of 21 days.  
38 C.F.R. § 4.29. 

Analysis

July 8, 2009 to August 18, 2009

On July 8, 2009, the Veteran was admitted to a domiciliary program through the bath VA Medical Center (MC).  Treatment records reflect that he was admitted to the Bath Domiciliary Program for rehabilitation due to alcohol dependence.  The admitting diagnosis and final discharge diagnosis were both alcohol dependence.  

Prior to entry into the Bath Domiciliary Program, the Veteran was admitted to the Bath VAMC overnight to determine whether any medical issues would preclude admission to the Domiciliary.  No such issues were identified.

Pursuant to type of treatment the Veteran was receiving and the disorder that was being treated, benefits under 38 C.F.R. § 4.29 are precluded.  Initially, the Veteran was not receiving hospital treatment or undergoing hospital observation.  He was at a Bath VA Domiciliary Program.  The Domiciliary is distinguishable from a hospital as evidenced by the Veteran's transfer from the Bath VAMC to the Domiciliary after hospital observation at the VAMC.  The foregoing suggests that the Domiciliary does not provide hospital treatment or hospital observation services.  In any event, as indicated by the admitting and discharge diagnoses, the Veteran was receiving treatment for alcohol dependence, a disability for which service connection is not in effect.  Indeed, in an October 2010 rating decision, service connection for substance abuse was expressly denied.  The absence of the type of hospital treatment contemplated in 38 C.F.R. § 4.29 coupled with the fact that the disorder being treated from July 8, 2009 to August 18, 2009 is not service connected precludes compensation under 38 C.F.R. § 4.29.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.29.  Since the law, rather than the evidence, is dispositive on this issue, entitlement to a temporary total evaluation under such provision is denied.  Sabonis, supra.

September 23, 2009 to September 29, 2009

From September 23, 2009 to September 29, 2009, the Veteran was hospitalized at the Syracuse VAMC for psychiatric treatment.  The discharge diagnosis was alcohol dependence, benzodiazepine abuse in the past, polysubstance abuse, and a history of posttraumatic stress disorder (PTSD).  Hospital notes reflect that the Veteran did not give a clear history of PTSD.

The Board notes that service connection is in effect for PTSD.  It does not seem that the Veteran was receiving treatment specifically for PTSD from September 23, 2009 to September 29, 2009.  However, his psychotropic medication regimen was being monitored, and symptoms such as anxiety were noted.  Nonetheless, even if the Board were to conclude that some of the hospital treatment provided encompassed the service-connected PTSD, the Veteran was not receiving hospital treatment or observation for a period in excess of 21 days.  Because the minimum time requirement is not met, benefits under 38 C.F.R. § 4.29 are not warranted.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.29.  Since the law, rather than the evidence, is dispositive on this issue, entitlement to a temporary total evaluation under such provision is denied.  Sabonis, supra.


	(CONTINUED ON NEXT PAGE)







ORDER

The assignment of a temporary total evaluation under 38 C.F.R. § 4.29 for the period from July 8, 2009 to August 18, 2009 is denied.

The assignment of a temporary total evaluation under 38 C.F.R. § 4.29 for the period from September 23, 2009 to September 29, 2009 is denied.



____________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


